FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-30007
                Plaintiff-Appellee,
               v.                             D.C. No.
                                           CR-03-02059-EFS
LUIS EMILO GONZALES,
                                               ORDER
             Defendant-Appellant.
                                      
                  Filed December 21, 2006

          Before: Mary M. Schroeder, Chief Judge.


                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3.




                             19781
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.